IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,920


EX PARTE JAVIER HERNANDEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1054441 IN THE 178TH DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of delivery of
cocaine and sentenced to thirty-five years' imprisonment.  The First Court of Appeals affirmed his
conviction. Hernandez v. State, No. 01-07-00092-CR (Tex. App.-Houston [1st] March 13, 2008). 
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant of his right to file a pro se petition for discretionary review. 	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant of his right to file a pro se petition for discretionary review.  The trial court recommends
that relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-07-00092-CR
that affirmed his conviction in Cause No. 1054441 from the 178th  District Court of Harris County. 
Applicant shall file his petition for discretionary review with this Court within 30 days of the date
on which this Court's mandate issues.  Applicant's remaining claims are dismissed.  Ex Parte
Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).

Delivered: November 14, 2012
Do not publish